Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2016

                                      No. 04-16-00328-CV

                        IN RE COMMITMENT OF REYES MARES,

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-15567
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       Appellant has filed a motion for extension of time to file his brief and for clarification
regarding typographical errors in the reporter’s record. Counsel for appellant states that while
reviewing the reporter’s record, he “realized a typographical error . . . appears from Volume 4,
Page 58 through 174, appearing oftentimes on every page of the record in those pages.”
According to appellant, the “error appears to replace the word ‘what’ each time with the word
‘Doctor Arambula,’ who is the State’s expert in this case.” Counsel for appellant states that he
and counsel for the Special Prosecution Unit agree that the typographical error exists, is frequent
throughout the pages, and causes confusion reading the transcription.

       We GRANT appellant’s motion and ORDER court reporter Mary Sasala to file an
amended reporter’s record correcting the typographical error on or before October 3, 2016.
Appellant’s brief will be due thirty days after the amended reporter’s record is filed.




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court